EXHIBIT 99 UIL Holdings Corporation 157 Church Street P.O. Box 1564 New Haven, CT06506-0901 203.499.2812 Fax:203.499.3626 NEWS RELEASE August 4, 2010 Analyst Contact: Susan Allen: 203-499-2409 Media Contact: Anita Steeves: 203-499-2901 UIL Holdings Corporation Reports Second Quarter 2010 Results UIL Holdings Corporation (NYSE: UIL) today reported consolidated net income for the second quarter of 2010 of $10.1 million, or $0.34 per basic share, compared to $13.8 million, or $0.51 per basic share, for the same period in 2009.The 2010 earnings for both the second quarter and first six months of 2010 include after-tax acquisition-related costs in the amount of $4.3 million, or $0.14 per share.Excluding the after-tax acquisition-related costs, consolidated net income for the second quarter of 2010 was $14.4 million, or $0.48 per share. For the first six months of 2010, UIL’s consolidated net income was $26.2 million, or $0.87 per basic share, compared to $25.8 million, or $0.99 per basic share, for the same period in 2009.Excluding the after-tax acquisition-related costs mentioned above, consolidated net income for the first six months of 2010 was $30.5 million, or $1.01 per share. “There is much to be excited about at UIL.We recently initiated a strategic transaction and two other strategic initiatives are in process,” said James P. Torgerson, UIL’s president and chief executive officer. “In May, we announced that UIL and Iberdrola, USA, Inc. entered into a definitive agreement under which UIL would acquire The Southern Connecticut Gas Company, Connecticut Natural Gas Corporation and The Berkshire Gas Company and their respective holding companies.The acquisition is expected to close in the first quarter of 2011.” “GenConn Energy’s Devon facility, a 50-50 joint venture between NRG Energy, Inc. and The United Illuminating Company (UI), is now operating. And lastly, UI entered into an agreement with The Connecticut Light & Power Company (CL&P) under which UI will have the right to invest in and own transmission assets associated with the Connecticut portion of CL&P’s New England East West Solution projects,” added Torgerson. Net income for the second quarter and first six months of 2010, compared to the same periods in 2009, by line of business, are as follows: - more - SEGMENTED CONSOLIDATED NET INCOME SUMMARY Quarter Ended June 30, 6 Months Ended June 30, Difference Difference Net Income (Loss) ($M) UI Distribution, CTA and Other $ $ $ ) $ $ $ Transmission Total UI Net Income $ UIL Corporate, excl. acquisition-related costs ) Subtotal $ UIL Corporate acquisition-related costs ) - ) ) - ) Total Net Income $ $ $ ) $ $ $ Average Shares Outstanding - Basic EPS - basic, excl. acquisition-related costs $ $ $ ) $ $ $ EPS - basic, incl. acquisition-related costs (GAAP) $ $ $ ) $ $ $ ) The dilutive effect of the May 2009 issuance of 4,600,000 shares of common stock was $0.03 per share and $0.12 per share for the second quarter and the first six months of 2010, respectively. Distribution, CTA & Other For the second quarter of 2010, the distribution business had total earnings of $8.0 million, compared to $8.1 million for the same period in 2009.A favorable variance in revenues due to the approved rate increase effective January 1, 2010 was more than offset by the unfavorable variance from the equity investment in GenConn resulting from a delay (from June 1, 2010) in commencing operation.All four units at GenConn’s Devon site are now operating. For the first six months of 2010, the distribution business had total earnings of $17.9 million, compared to $14.9 million for the same period in 2009.The increase was primarily due to favorable variances in distribution rates and pricing as a result of the approved rate increase effective January 1, 2010, offset slightly by the unfavorable variance from the equity investment in GenConn. Transmission For the second quarter of 2010, the transmission business had total earnings of $7.1 million, compared to $6.2 million for the same period in 2009.For the first six months of 2010, total transmission earnings were $13.8 million, compared to $12.3 million for the same period in 2009.The favorable earnings for both the quarter and first six months of 2010 were primarily due to an increase in the allowance for funds used during construction, as well as higher rate base and equity capitalization with approximately the same allowed return of 12.3% to 12.5% compared to the same periods in 2009. - more - 2 UIL Corporate UIL Corporate incurred net after-tax costs of $5.0 million, or $0.16 per basic share, in the second quarter of 2010 compared to net after-tax costs of $0.5 million, or $0.02 per basic share, in the same period of 2009.UIL Corporate incurred net after-tax costs of $5.5 million, or $0.18 per basic share, in the first six months of 2010, compared to net after-tax costs of $1.4 million, or $0.05 per basic share, in the same period in 2009.The increase for both the second quarter and first six months of 2010 was almost entirely due to after-tax acquisition- related costs in the amount of $4.3 million, or $0.14 per share. Looking Forward UIL affirms its earnings estimate for 2010 of $1.92–$2.07 per basic share on a consolidated basis, excluding the impact of acquisition-related costs and events. The 2010 earnings estimate for total UI of $1.98–$2.10 per basic share also remains unchanged, but various components of this guidance have been revised.Details of the components are summarized as follows and explained below: 2010 Earnings Expectations, excl. Acquisition-related Costs and Events ApproximateNet Income* EPS - Basic UI Distribution, CTA & Other $
